DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed February 16, 2021.  Currently, claims 1, 18 are pending.  

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-6 in the paper filed August 8, 2019 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to provisional application 62/438,331, December 22, 2019. 


Drawings
The drawings are acceptable. 


	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Bogaard et al. (US 2012/0028819, February 2, 2012) or MacCannell et al. (J. of Clinical Microbiology, Vol. 44, No. 6, pages 2147-2152, June 2006) in view of Will et al (US 1, April 2, 2013).  

Van DenBogaard teaches a method for the detection and characterization of a toxinogenic clostridium difficile strain.  VanDenBogaard teaches a single nucleotide deletion at position 117 of SEQ ID NO: 1 which corresponds to the instant deletion mutation.  Table 1 illustrates SEQ ID NO: 1 is the full wt tcdc sequence.  

    PNG
    media_image1.png
    58
    449
    media_image1.png
    Greyscale

VanDenBogaard also teaches the full ribotype 027 tcdC sequence which includes nt117 deletion See Table 1, SEQ ID NO: 12, length 680.  The flanking and context of the 117deletion mutation is taught.  VanDenBogaard teaches the method may use real-time PCR, TaqMan probes, Scorpion primers, Sunrise primers, LUX primers (see para 40).  The probes and primers for detection include FMA, VIC, NED, Fluorescein, for example. 
MacCannell teaches a method for detecting Clostridium difficile PCR ribotype 027 isolates and their molecular analysis.  MacCannell teaches a single base pair 
	Neither VanDenBogaard nor MacCannell teach analysis of the single base pair deletion at position 117 using COBRA probes consisting of SEQ ID NO: 1 or 2.  
However, Will teaches COBRA probes for detecting bacterial SNPs.  Will teaches designing a probe with an anchor domain, a non-nucleoside linker and a reporter domain.  The SNP is located in the reporter domain. Will teaches the reporter is highly specific for the complementary region of the target nucleic acid “reporter-binding” region and is capable of detecting the presence or absence of the target sequence as well as differentiation of match/mismatch with the reporter binding region (col. 10, lines 15-20).   Will teaches the reporter domain is 6-12 nucleotides in length (col 14, line 29).  Will teaches the anchor domain is about 30 nucleotides in length (col. 12, line 45)(see Figure 5).  The linker may be HEG linker (see Figure 5, for example).  The linker permits secondary structure formation (see Figure 1)(limitations of Claim 5).  Will teaches that the two-domain probe having a flexible linker allows for specific detection of the presence or absence of a target nucleic acid (col. 9, lines 60-65).  The two-domain distinguish the “wildtype” from mutants (col 23, lines 25-30).  



    PNG
    media_image2.png
    376
    770
    media_image2.png
    Greyscale

Will is very specific in how to design the Cobra probes.  Will teaches the reporter domain is 6-12 nucleotides in length (col 14, line 29).  Will teaches the anchor domain is about 30 nucleotides in length (col. 12, line 45)(see Figure 5). The linker is hexa-ethylene glycol (HEG)(col. 3, lines 24-35).  Using the sequence provided in Van DenBogaard, it would have been obvious to have designed SEQ ID NO: 1 or 2 illustrated below.    

    PNG
    media_image3.png
    328
    1029
    media_image3.png
    Greyscale

	

	Claim 18 is directed to primers of SEQ ID NO: 4, 5, 6, or 7.  The primers are directed to regions that flank the known delta 117 mutation.   SEQ ID NO: 4 and 6 of the instant application are located at positions 48-75 of SEQ ID NO: 1 of Van Den Bogaard.  SEQ ID NO: 5 and 7 of the instant application are located at positions 138-155 of SEQ ID NO: 1 of Van Den Bogaard.   SEQ ID NO: 1 of Van Den Bogaard comprises SEQ ID NO: 4, 5, 6, and 7 (see Table 1, last entry on page 3).  It would have been prima facie obvious to have amplified the target region flanking the delat117 mutation to allow detection.  Will reaches that the Cobra probes may be used following PCR (see col 20, lines 18-20 and col. 21, lines 43-45, for example).  Designing a 5’ sense primer and a 3’ antisense primer would have been prima facie obvious at the time the invention was made.  The design of primers flanking known polymorphism was routine and conventional to detect amplicons. 
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the PCR detection method of Van DenBogaardor MacCannell to use COBRA probes for detecting the tcdC117 SNP.  Will teaches that COBRA probes may be used to detect SNPs from bacterial nucleic acids.  Will also teaches that the COBRA probes allow for highly specific detection methods that are useful in numerous applications including .  
Response to Arguments
	The response traverses the rejection. The response argues that the Examiner provides mere conclusory statements; instead of articulated reasoning with rational underpinning to support the legal conclusion of obviousness.  This argument has been reviewed but is not persuasive.  The art teaches the presence of the deletion at nucleotide position 117 in the tcdC gene including the flanking and context of the deletion mutation (see Van Den Bogaard and MacCannell).  Further the prior art teaches the clear guidance of how to design and use Cobra probes for detecting bacterial SNPs (see Will).  This is a clear articulated reasoning with rational to support obviousness.  
	The response argues that VanDenBogaard nor MacCannell provides any teaching or suggestion on how to generate a detactable probe that specifically detects the presence of the tcdC 117 variant that does not detect the presence of a wild-type at position 117.  The response argues that there is a lack of starting material for the skilled artisan to modify and combine with Will to arrive at the claimed Cobra probes.  This argument has been reviewed but is not considered persuasive.  Van Den Bogaard provides both the Wild type and the deletion ribotype for the nt177 deletion (see Table highly specific for the complementary region of the target nucleic acid “reporter-binding” region and is capable of detecting the presence or absence of the target sequence as well as differentiation of match/mismatch with the reporter binding region (col. 10, lines 15-20).   Will teaches stabilizing bases in the reporter region allows one to distinguish the “wildtype” from mutants (col 23, lines 25-30).  Thus the combination of references teaches and suggests a probe that specifically detect the variant but not the wild-type.  

The response argues that Will provides no teaching or suggestion of which of the “about 30 nucleotides in length” to chooses within SEQ ID NO: 4 of VanDenBogaard.    In this case, the art has provided very specific description and structure of COBRA primers and the region flanking the mutation.  One of ordinary skill in the art would have had a reasonable expectation of success of obtaining COBRA primers to the known variant taught by VanDenBogaard and MacCannell i.e., the sequence for the flanking region of the variant was known, the desire to select COBRA primers is taught by Will, and parameters which In re Merck and Company Inc., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988).

The response argues that while Will teaches a range of nucleotide lengths to use as the anchor nucleic acid domain.  The response argues that the reporter domain may be 4-20 nucleotides and the anchor may be between 6-40 nucleotides.  Previously, the response calculated there could be 204 possible designs of the reporter domain that contains the SNP of interest and 805 possible designs of the anchor domain to result in 164,220 possible COBRA probe sequences.  It is noted that the disclosure of Will provides that the reporter domain is more narrowly defined as between 6-12 nucleotides (see col. 3, lines 25-26) and the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here, the response appears to be arguing that while Will teaches the design of COBRA probes and VanDenBogaard and MacCannell teach the delta117 SNP in the tcdC gene, it would not have been obvious to select a COBRA probe using routine experimentation.  Routine optimization is not considered inventive and no evidence has been presented that the probe selection performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
	Even more, given the calculations performed and asserted by the response, the size of the genus of COBRA probes within the scope of the prior art is a finite number.  
	The Office has considered the number of variables which must be selected or modified and the nature and significance of the differences between the prior art and the claimed invention.  Here, the length of the anchor and the reporter domains are a mere matter of choice.  The structure of the claimed species or subgenus and the species disclosed in the prior art are very close.  The specification does not appear to provide 
	The response argues that the Office failed to consider the modified nucleotides.  This argument is not persuasive.  The response points out four of the five “T” residues being modified to propynyl-dU.  As explained previously, the example provided in Will specifically analyses and modifies “T” residues with propynyl-dU.  Will specifically teaches using the modified bases in the 7ST which used stabilizing bases in the reporter region.  It would have been obvious to have similarly modified the “T” residues in the reporter region of SEQ ID NO: 1 and 2 to obtain probes that may distinguish between wildtype and mutants.    
Thus for the reasons above and those already of record, the rejection is maintained.


Conclusion
No claims allowable over the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 12, 2021